Name: Council Regulation (EEC) No 59/85 of 9 January 1985 on the conclusion of an Arrangement with the United States of America concerning trade in steel pipes and tubes
 Type: Regulation
 Subject Matter: America;  technology and technical regulations;  trade policy;  international trade;  iron, steel and other metal industries
 Date Published: nan

 10 . 1 . 85 Official Journal of the European Communities No L 9/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 59/85 of 9 January 1985 on the conclusion of an Arrangement with the United States of America concerning trade in steel pipes and tubes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the United States has taken a series of measures affecting Community exports of steel pipes and tubes ; Whereas the Commission carried on negotiations with the United States of America, culminating on 7 January 1985 in an Arrangement whereby Community exports of steel pipes and tubes would, in certain circumstances , be restricted ; Whereas the Arrangement will make it possible to safeguard the essential interests of Community producers exporting steel pipes and tubes to the United States market, HAS ADOPTED THIS REGULATION : Article 1 1 . The Arrangement with the United States of America concerning trade in steel pipes and tubes , to be concluded in the form of an exchange of letters, is hereby approved on behalf of the European Economic Community. 2 . The text of the Arrangement in the form of an exchange of letters is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the person empowered to implement the exchange of letters for the purpose of binding the European Economic Community . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1985 . For the Council The President G. ANDREOTTI